THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

CROSSCLICK MEDIA, INC.

10% CONVERTIBLE NOTE

 

US $7,600.00

Las Vegas, Nevada

June 19, 2015



 

For good and valuable consideration, CrossClick Media, Inc., a Nevada
corporation, (“Maker”), hereby makes and delivers this 10% Secured Note (this
“Note”) in favor of Charles J. Kalina, III, or his/her assigns (“Holder”), and
hereby agrees as follows:

 

1. Principal Obligation and Interest. For value received, Maker promises to pay
to Holder at 8275 S. Eastern Avenue, Suite 200-661, Las Vegas, NV 89123, or at
such other place as Holder may designate in writing, in currently available
funds of the United States, the principal amount of $7,600.00 (U.S. Dollars).
Maker’s obligation under this Note shall accrue simple interest at the rate of
Ten Percent (10.0%) per year from the date hereof until paid in full. Interest
shall be computed on the basis of a 365-day year or 366-day year, as applicable
and actual days lapsed.

 

2. Payment Terms.

 

a.                   All principal and accrued interest then outstanding shall
be due and payable by the Maker on or before six (6) Months from the date hereof
(the “Maturity Date”).

 

b.                  Accrued interest hereunder shall be due and payable from
Maker to Holder on a monthly basis, with the first such payment being due
quarterly starting September 30, 2015, and future payments being due each three
(3) months thereafter until the Maturity Date or until earlier redemption of
this Note under the terms hereof.

 

c.                   At any time after the date hereof and before the Maturity
Date, this Note may be paid or redeemed in whole, or in part on one or more
occasions, at the sole option of the Maker.

 

d.                  All payments of interest hereunder may, at the sole option
of the Maker, be paid in validly issued shares of common stock in the Maker, par
value $0.001, issued to Holder. Common stock issued to Holder as payment
hereunder shall be valued at a price per share equal to the average of the
closing market prices (VWAP) for the Maker’s common stock during the twenty (20)
trading days immediately preceding the due date for such payment.

 

e.                   All payments shall be applied first to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

 

1 

 

 

3. Optional Conversion; Adjustments to Conversion Price.

 

a.                   At any time after six (6) months from the date hereof, the
Holder shall have the right, at its option, to convert all or any portion of the
principal and accrued interest due and owing hereunder into shares of fully paid
and non-assessable Common Stock of the Maker at the 20 Day VWAP the day
preceding the date of conversion, (the "Conversion Price"), subject to
adjustment as explained herein.

 

b.                  If the Maker shall (i) declare a dividend or other
distribution payable in securities, (ii) split its outstanding shares of Common
Stock into a larger number, (iii) combine its outstanding shares of Common Stock
into a smaller number, or (iv) increase or decrease the number of shares of its
capital stock in a reclassification of the Common Stock including any such
reclassification in connection with a merger, consolidation or other business
combination in which the Maker is the continuing entity (any such corporate
event, an “Event”), then in each instance the Conversion Price shall be adjusted
such that the number of shares issued upon conversion of the sum due and owing
hereunder will equal the number of shares of Common Stock that would otherwise
be issued but for such event.

 

c.                   If, at any time in the two (2) years following the issuance
of this Note, the Maker sells, grants any option to purchase, otherwise disposes
of, or issues (or announces any sale, grant, or any option to purchase or other
disposition) any Common Stock of the Maker at an effective price per share that
is lower than the Conversion Price then in effect (a “Dilutive Issuance”), then
the Conversion Price shall be reduced to equal the effective price per share of
such Dilutive Issuance.

 

d.                  Notices.

 

                                                                    i.
Immediately upon any adjustment of the Conversion Price, the Maker shall give
written notice thereof to Holder, setting forth in reasonable detail and
certifying the calculation of such adjustment and the facts upon which such
adjustment is based.

 

                                                                  ii. The Maker
shall give written notice to the Holder at least five (5) days prior to the date
on which the Maker closes its books or takes a record (a) with respect to any
dividend or distribution upon Common Stock, or (b) with respect to any
dissolution or liquidation or any merger, consolidation, reorganization,
recapitalization or similar event.

 

4. Mandatory Conversion.

 

a.    In the event that (i) the VWAP of the Corporation’s Common Stock is in
excess of $0.125 per share for 10 consecutive trading days as determined by
Bloomberg reporting, and (ii) the 90-day average daily trading volume of the
Corporation’s Common Stock is above 100,000 shares, as determined by Bloomberg
reporting, all sums due and owing will automatically be converted into the
number of shares of Common Stock into which such sums would be converted on the
date of such occurrence (the “Forced Conversion Date”), in accordance with the
terms of this Note.

 

b.   The Corporation shall give to the Holder written notice of mandatory
conversion at least ten (10) business days prior to the Forced Conversion Date,
setting forth therein: (i) the number of shares of Common Stock into which such
Holder’s Note is to be converted based on such Conversion Price; (ii) that

2 

 

the conversion is to be effective on the Forced Conversion Date; and (iii) the
address of the place or places at which this Note is to be surrendered. Such
notice shall be sent by first class mail, postage prepaid, to the Holder at the
Holder’s address of record. On or before the Forced Conversion Date, the Holder
shall surrender this Note to the Corporation at any place set forth in such
notice or, if no such place is so set forth, at the principal executive offices
of the Corporation. As soon as practicable after the Forced Conversion Date and
the surrender of this Note, the Corporation shall issue and deliver to each such
holder, or its nominee, at such holder’s address of record, a certificate or
certificates for the number of whole shares of Common Stock issuable upon such
conversion in accordance with the provisions hereof.

 

5. Registration Rights.

a.                               The Maker agrees that if, at any time, and from
time to time, the Board of Directors of the Maker shall authorize the filing of
a registration statement under the Securities Act of 1933 on Form S-1, S-3, or
S-4 in connection with the proposed offer of any of its securities by it or any
of its stockholders, the Maker shall: (A) promptly notify each Holder that such
registration statement will be filed and that the Common Stock issuable to
Holder upon conversion of this Note at the Conversion Price then in effect (the
“Registrable Securities”) will be included in such registration statement at
such Holder’s request; (B) cause such registration statement to cover all of
such Registrable Securities for which such Holder requests inclusion; (C) use
best efforts to cause such registration statement to become effective as soon as
practicable; (D) use best efforts to cause such registration statement to remain
effective until the earliest to occur of (i) such date as the sellers of
Registrable Securities have completed the distribution described in the
registration statement and (ii) such time that all of such Registrable
Securities are no longer, by reason of Rule 144 under the Securities Act,
required to be registered for the sale thereof by such Holders; and (E) take all
other reasonable action necessary under any federal or state law or regulation
of any governmental authority to permit all such Registrable Securities to be
sold or otherwise disposed of, and will maintain such compliance with each such
federal and state law and regulation of any governmental authority for the
period necessary for such Holder to promptly effect the proposed sale or other
disposition.

 

b.                  The right of any Holder to request inclusion in any
registration pursuant to this Agreement shall terminate if all Registrable
Securities may immediately be sold under Rule 144.

c.                   Notwithstanding any other provision of this Section 5, the
Maker may at any time, abandon or delay any registration commenced by the Maker.
In the event of such abandonment by the Maker, the Maker shall not be required
to continue registration of shares requested by the Holder for inclusion.

d.                  In connection with any offering involving an underwriting of
shares of the Maker’s capital stock, the Maker shall not be required to include
any of the Registrable Securities in such underwriting unless they accept the
terms of the underwriting as agreed upon between the Maker and the underwriters
selected by it, and then only in such quantity as the underwriters determine in
their sole discretion will not jeopardize the success of the offering by the
Maker. If the total amount of securities, including Registrable Securities,
requested by stockholders to be included in such offering exceeds the amount of
securities sold other than by the Maker that the underwriters determine in their
sole discretion is compatible with the success of the offering, then the Maker
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling stockholders
according to the total amount of securities entitled to be included therein
owned by each selling stockholder or in such other proportions as shall mutually
be agreed to by such selling stockholders).

3 

 

6. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the Obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                  The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder.

 

7. Representations and Covenants of the Holder. The Maker has issued this Note
in reliance upon the following representations and covenants of the Holder:

 

a.                   Investment Purpose. This Note and any common stock which
may be issued as payment hereunder or upon conversion hereof are acquired for
investment and not with a view to the sale or distribution of any part thereof,
and the Holder has no present intention of selling or engaging in any public
distribution of the same except pursuant to a registration or exemption.

 

b.                  Private Issue. The Holder understands (i) that this Note and
any common stock which may be issued as payment hereunder are not registered
under the Securities Act of 1933 (the “1933 Act”) or qualified under applicable
state securities laws, and (ii) that the Maker is relying on an exemption from
registration predicated on the representations set forth in this Section 7.

 

c.                   Financial Risk. The Holder has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment, and has the ability to bear the economic
risks of its investment.

 

d.                  Risk of No Registration. The Holder understands that if the
Maker does not register with the Securities and Exchange Commission pursuant to
Section 12 of the Securities Exchange Act of 1934 (the "1934 Act"), or file
reports pursuant to Section 15(d) of the 1934 Act, or if a registration
statement covering the securities under the 1933 Act is not in effect when it
desires to sell any of the common stock issued as payment hereunder, it may be
required to hold such securities for an indefinite period. The Holder also
understands that any sale of this Note or any sale of common stock in the Maker
which might be made by Holder in reliance upon Rule 144 under the 1933 Act may
be made only in accordance with the terms and conditions of that Rule.

 

8. Defaults. The following events shall be defaults under this Note:

 

a. Maker’s failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within ten (10) days of written notice of
default;

4 

 

b. Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within fifteen (15) days following delivery of written notice thereof
from Holder to Maker;

 

c. If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order un-stayed and in effect for a period of twenty (20) days; or

 

e. Maker’s institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

9. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note, then, in addition to all other rights and remedies at law
or in equity, Holder may exercise any one or more of the following rights and
remedies:

 

a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

 

b. Pursue any other rights or remedies available to Holder at law or in equity.

 

10. Choice of Laws; Actions. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counter-claim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

11. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws, then the applicable interest
rate upon default shall be the highest interest rate that may be collected from
Maker under applicable laws at such time.

 

 

5 

 

12. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement.

 

13. Miscellaneous.

 

a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.

 

d. This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.

 

e. Time is of the essence.

 

14. Notices. All notices required to be given under this Note shall be given to
each of the parties at such address as a party may designate by written notice
to the other party.

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

15. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking or release
of collateral securing this Note. Any such action taken by Holder shall not
discharge the liability of any party to this Note.

 

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

CrossClick Media, Inc. “Maker”:

 

 

By: ________________________________

Gary R. Gottlieb, Corporate Secretary

 

Date: ______________________________

Charles J. Kalina, III “Holder”:

 

 

By: ________________________________

Charles J. Kalina, III, Investor/Self

 

Date: ______________________________

6 

 

 